Case 1:19-cv-03942-NGG-LB Document 21 Filed 03/16/21 Page 1 of 4 PageID #: 105




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      CHRISTOPHER O’ROURKE,
                                Plaintiff,               MEMORANDUM & ORDER
                                                          19-CV-3942 (NGG) (LB)
                    -against-
      DRUNKEN CHICKEN IN NY CORP. AND SOHO
      NEW YORK LODGING, LLC,
                                Defendants.


            NICHOLAS G. GARAUFIS, United States District Judge.
            Plaintiff Christopher O’Rourke brought this action against De-
            fendants Drunken Chicken in NY Corp. and Soho New York
            Lodging, LLC, alleging violations of the Americans with Disabili-
            ties Act as well as New York state and city human rights laws.
            (Compl. (Dkt. 1).) Pending before the court are Plaintiff’s mo-
            tions to substitute a party for the now deceased plaintiff and for
            an award of attorneys’ fees and costs, which the court referred to
            Magistrate Judge Lois Bloom for a report and recommendation
            (“R&R”). (See Mot. to Substitute a Party (Dkt. 17); Mot. for
            Attys.’ Fees (Dkt. 18); Not. Re Mots. (Dkt. 19); Feb. 5, 2021 Or-
            ders Referring Mots.) Judge Bloom issued an R&R (the “2021
            R&R”) on February 26, 2021, recommending that the court deny
            the pending motions without prejudice to renew. (2021 R&R
            (Dkt. 20) at 1.)
            For the reasons explained below, the 2021 R&R is ADOPTED in
            full.

                BACKGROUND

            Plaintiff Christopher O’Rourke brought this action pursuant to
            the Americans with Disabilities Act (ADA), the New York State
            Human Rights Law (NYSHRL), and the New York City Human
            Rights Law (NYCHRL). (Compl. ¶¶ 42-46.) As alleged in the




                                             1
Case 1:19-cv-03942-NGG-LB Document 21 Filed 03/16/21 Page 2 of 4 PageID #: 106




            Complaint, Plaintiff had a “qualified disability” under the ADA,
            which required him to use a wheelchair and severely limited his
            ability to walk and climb stairs. (Id. ¶¶ 5, 9, 21.) Plaintiff alleged
            that he attempted to visit Defendant Drunken Chicken in NY
            Corp.’s restaurant, but that a step at the entrance made it inac-
            cessible to him. (Id. ¶¶ 9, 21.) In this lawsuit, he sought
            compensatory damages, injunctive relief, and attorneys’ fees and
            costs. (Id. ¶¶ 40-46.)
            Plaintiff served Defendants with summonses and the Complaint,
            and, after Defendants failed to respond, he obtained a certificate
            of default against them from the Clerk of Court. (Summonses
            (Dkt. 6, Dkt. 7); Req. for Cert. of Default (Dkt. 8); Clerk’s Entry
            of Default (Dkt. 10).) Plaintiff then filed a motion for default
            judgment, which this court respectfully referred to Magistrate
            Judge Steven Gold for an R&R. (Mot. for Default J. (Dkt. 11);
            Oct. 8, 2019 Order Referring Mot.) On May 12, 2020, Magistrate
            Judge Gold issued an R&R (the “2020 R&R”), recommending
            that this court (1) find defendants liable for violating the ADA,
            NYSHRL, and NYCHRL; (2) issue an injunction requiring Defend-
            ants to remedy their violations; (3) order a monetary award
            under the NYSHRL and NYCHRL; and (4) deny Plaintiff’s motion
            for attorneys’ fees and costs without prejudice. (2020 R&R (Dkt.
            14) at 10.) This court adopted the 2020 R&R in full, and judg-
            ment was entered for the Plaintiff. (Order (Dkt. 15); Judgment
            (Dkt. 16).)
            Plaintiff passed away on July 17, 2020, and Plaintiff’s counsel
            subsequently filed the pending motions to substitute a party and
            for attorneys’ fees and costs. (Mot. to Substitute a Party; Mot. for
            Attys.’ Fees.) On January 8, 2021, the case was reassigned from
            Judge Gold to Judge Bloom. (Jan. 8, 2021 Order Reassigning
            Case.) Judge Bloom issued the 2021 R&R on February 26, 2021,
            recommending that this court deny the pending motions without




                                              2
Case 1:19-cv-03942-NGG-LB Document 21 Filed 03/16/21 Page 3 of 4 PageID #: 107




            prejudice. (2021 R&R.) Neither party has objected to any portion
            of the 2021 R&R.

                LEGAL STANDARD

            In reviewing a report & recommendation, the district court “may
            adopt those portions of the report to which no objections have
            been made and which are not facially erroneous.” Romero v. Best-
            care Inc., No. 15-CV-7397 (JS), 2017 WL 1180518, at *2
            (E.D.N.Y. Mar. 29, 2017); 1 see also Impala v. U.S. Dep’t of Justice,
            670 F. App’x 32, 32 (2d Cir. 2016) (summary order) (“[F]ailure
            to object timely to a magistrate’s report operates as a waiver of
            any further judicial review of the magistrate’s decision.”). “A de-
            cision is ‘clearly erroneous’ when the Court is, ‘upon review of the
            entire record, left with the definite and firm conviction that a
            mistake has been committed.’” DiPilato v. 7-Eleven, Inc., 662 F.
            Supp. 2d 333, 339-40 (S.D.N.Y. 2009) (quoting United States v.
            Snow, 462 F.3d 55, 72 (2d Cir. 2006)).
            The district court must review de novo “those portions of the re-
            port . . . to which objection is made.” 28 U.S.C. § 636(b)(1); see
            also Fed. R. Civ. P. 72(b)(3). To obtain de novo review, an object-
            ing party “must point out the specific portions of the [R&R]” to
            which it objects. Sleepy’s LLC v. Select Comfort Wholesale Corp.,
            222 F. Supp. 3d 169, 174 (E.D.N.Y. 2016). Pursuant to Federal
            Rule of Civil Procedure 72(b)(2), such objections must be served
            and filed “[w]ithin 14 days after being served with a copy of the
            recommended disposition.” See also 28 U.S.C. § 636(b)(1).

                DISCUSSION

            No party has objected to Judge Bloom’s 2021 R&R, and the time
            to do so has passed. See Fed. R. of Civ. P. 72(b)(2). Therefore,

            1
             When quoting cases, unless otherwise noted, all citations
            and quotation marks are omitted and all alterations are
            adopted.




                                                3
Case 1:19-cv-03942-NGG-LB Document 21 Filed 03/16/21 Page 4 of 4 PageID #: 108




               the court reviews the 2021 R&R for clear error. See Gesualdi v.
               Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502 (KAM)
               (JO), 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres
               v. Walker, 216 F. Supp. 2d 157, 159 (S.D.N.Y. 2000). Having
               found none, the court ADOPTS the 2021 R&R in full.

                   CONCLUSION

               For the reasons stated above, the 2021 R&R is ADOPTED in full.
               Accordingly, Plaintiff’s (Dkts. 17, 19) Motion to Substitute a
               Party and Plaintiff’s (Dkt. 18) Motion for Attorneys’ Fees and
               costs are DENIED without prejudice.
      SO ORDERED.


      Dated:      Brooklyn, New York
                  March 16, 2021

                                                        _/s/ Nicholas G. Garaufis_
                                                        NICHOLAS G. GARAUFIS
                                                        United States District Judge




                                             4
